DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses. 
Information Disclosure Statement(s)
01.	This Office Action includes Examiner signed copy of the PTO-1449 submitted with the 8/31/2022 Information Disclosure Statement ("IDS").
Status of the Application
02.	This Office Action responds to Applicants' 9/13/2022 [hereinafter "9/13"] Response, supplementing the 8/31/2022 Response to the 6/2/2022 Non-Final Office Action. 
This Office Action applies to the claims as filed on 9/13/2022, wherein claim 26 is canceled, and independent claims 7 and 8 (and the remaining dependent claims) are amended. 
Applicants' Election
03.	The 9/13 Response neither further challenges/traverses the earlier restrictions nor presents an amended/new claim raising new restriction issues. 
The status (substantive and procedural) of the restrictions as of the 6/2/2022 Office Action, therefore, is maintained.
04.	In summary, as of the 9/13 Response, therefore, claims 7, 8, 23-25, 28, 30, 34-36, and 39 are examined on the merits, and claims 33, 37, 38, and 40-44 remain withdrawn from examining on the merits. 
Relevant Sections of 35 U.S.C. § 112, Under the AIA  Provisions
05.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
06.	Claims 7, 8, 23-25, 28, 30, 34-36, and 39 are rejected under 35 U.S.C. § 112(a) 112, first paragraph, for failing to comply with the written description requirements. "Ferroelectricity in hafnium oxide thin films," by Boscke et al., Applied Physics Letters, 99, 1029903 (2011) is provided as evidence. 
A Response overcoming this rejection of the claims obviates the rejection of the claims under 35 U.S.C. § 103, infra, as unpatentable over Pandey-I.
The as filed description of the elected embodiment of the invention fails to contain the following subject matter: 
a.	"a high-k dielectric material selected from the group consisting of hafnium oxide (HfOx), zirconium oxide (ZrOx), hafnium zirconium oxide (HfZrOx), and hafnium silicon oxide (HfSiOx), the high-k dielectric material over the base semiconductor material and between the source and the drain, the high-k dielectric material having a thickness in a range extending from about 1 nm to about 100 nm; and at least one dopant selected from the group consisting of niobium (Nb) and tantalum (Ta), within the high-k dielectric material in an amount between about 0.2 weight percent and about 10 weight2Serial No. 16/284,946 percent, wherein the at least one dopant causes the high-k dielectric material to comprise grains having a polar and chiral crystal structure, without inversion symmetry through an inversion center, that is ferroelectric orthorhombic Pbc21 space group" as the claims recite, 
(wherein the underlining identifies features lacking written description support in the context of the quoted language and in the context of the remaining recitation of the claims; wherein, when not ambiguous, for brevity, this Office Action hereinafter refers to the quoted feature in a, supra, as "feature-a") in such a way as to reasonably convey to one skilled in the relevant art that Applicants, at the time the parent application (14/282520) was filed, had possession of the inventions pending claims 7, 8, 23-25, 28, 30, 34-36, and 39 recite.
In addition to so amending the claims, the 9/13 Response also contends the so amended claims distinguish over the prior art the 6/2 Office Action applies to reject the claims.
The Issue is whether a person of ordinary skill in the art understands that Applicants had possession of the invention they now claim (with specific materials and dopants) when Applicants demonstrated as filed ability to mean materials, doping, and Pbc21 crystal structure associated with other than the invention they now claim and have NOT described anything about the invention as they now claim. The evidence (both intrinsic and extrinsic), when put in the perspective of Patent Law precedents, would lead a person of ordinary skill in the art to NOT understand Applicants/inventors to have had as filed possession of the invention they now claim, let alone have a person of ordinary skill in the art understand Applicants to have had as filed possession of the invention they now claim.
In Ariad Pharm. v. Eli Lilly, 598 F. 3d 1336, 1351 (Fed. Cir. 2010), the Federal Circuit affirmed the holding in Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991), that to meet the written description requirement, "the [as filed] description must clearly allow persons of ordinary skill in the art to recognize that the inventor invented what is claimed. ... In other words, the test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date." Underlined herein by Examiner, for emphasis. 
The Federal Circuit noted that determining possession requires considering possession as shown in the disclosure," that this "requires an objective inquiry into the four corners of the specification from the perspective of a person of ordinary skill in the art," and that, "[b]ased on that inquiry, the specification must describe an invention understandable to that skilled artisan and show that the inventor ... invented the invention claimed." Ariad Pharm. v. Eli Lilly at 1351.
In Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 U.S.P.Q.2d 1373 1376 (Fed. Cir. 2007), the Federal Circuit held that "[a] simple statement such as 'Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ___ in the application as filed'" meets the PTO's burden of showing "the prima facie standard for a lack of written description rejection [of the claim]."
According to Hyatt v. Dudas, therefore, the USPTO meets the prima facie standard to show a new, or amended, claim lacks written description support, in an as filed disclosure, by showing that:
(A) "Applicant[s have] not pointed out where the … claim is supported"; and 
(B) "the claim limitation" does not "appear to [have] a written description … in the application as filed."
With respect to prong (A), the 6/2 Response does not persuasively point out where the as filed application (16/284946, or its parent application 14/282250) provides written description support for feature-a, as amended claims 7, 8, 23-25, 28, 30, 34-36, and 39 recite. 
Neither the original detailed description nor the figures nor the claims indicate that the invention might include the above noted, quoted language. 
It is noted that [0007] of this application is the only reference to orthorhombic material similar to that in now amended claims 7 and 8—similar but NOT the same, since the material in [0007] is NOT niobium doped, nor is subject of [0007] the invention of this application—rather, [0007] discusses Applicants' Admitted Prior Art [hereinafter "AAPA"] corresponding to Boscke-I, see infra, and discusses AAPA with respect to the physics-effect of a covering layer, including an electrode, NOT with respect to the materials and the corresponding doping elements tied to the materials (Examiner notes that if AAPA provided such disclosure, then certainly Applicants would NOT dispute AAPA being anticipatory prior art that, at least, claims 7 and 8, would NOT be distinguishing over). 
It is especially noteworthy that [0017], the very first paragraph in the "DETAILED DESCRIPTION," states:
Semiconductor structures are disclosed that include a ferroelectric material comprising a polar and chiral crystal structure without inversion symmetry about an inversion center, wherein the ferroelectric (FE) crystalline material does not consist essentially of an oxide of at least one of hafnium (Hf) and zirconium (Zr). The ferroelectric crystalline material may be doped, mechanically strained, or both to prevent formation of inversion symmetry through an inversion center. Also disclosed are methods of forming a semiconductor structure that includes such ferroelectric material, and related semiconductor devices. (underlined herein by Examiner, for emphasis)
It is noted that [0027] and [0028] of this application describe that "[i]n some embodiments, the FE crystalline material 140 may comprise a polar, chiral, non-centro-symmetric phase selected from the group consisting of orthorhombic [and other, non-orthorhombic] phases," yet [0027] and [0028] fail to mention any material, let alone the material specified in the now pending claims.
It is especially noteworthy that [0029] describes that "the FE crystalline material 140 may comprise a non-centro-symmetric orthorhombic structure corresponding to a space group selected from the group consisting of Pca2.sub.1, Pbc2.sub.1, Pmc2.sub.1, Pmn2.sub.1, and Pna2.sub.1," yet [0029] fails to mention any material, let alone the material specified in the now pending claims. 
It is especially noteworthy that [0030] describes that "the FE crystalline materials 140 having a non-centro-symmetric orthorhombic structure corresponding to Pca2.sub.1 space group may include, but not limited to, V.sub.2P.sub.2O.sub.9, K.sub.3Mo.sub.3ScO.sub.12, BaYCo.sub.4O.sub.8, CaNa.sub.2Al.sub.4Si.sub.4O.sub.16, or LaNa.sub.3V.sub.2O.sub.8," yet [0030] fails to mention any material, let alone the material specified in the now pending claims.
It is especially noteworthy that [0031] describes that "FE crystalline materials 140 having a non-centro-symmetric orthorhombic structure corresponding to Pbc2.sub.1 space group may include, but not limited to, V.sub.2P.sub.2O.sub.9, K.sub.3Mo.sub.3ScO.sub.12, BaYCo.sub.4O.sub.8, CaNa.sub.2Al.sub.4Si.sub.4O.sub.16, or LaNa.sub.3V.sub.2O.sub.8," yet [0031] fails to mention any material, let alone the material specified in the now pending claims.
Paragraphs [0032]-[0034] describe what the various other "[non-limiting examples of the FE crystalline materials 140 having a non-centro-symmetric orthorhombic structure" are and the space groups they belong to, not one of which materials is recited in the now pending claims. 
Accordingly, the paragraphs (of the PGPub corresponding to this application) up to [0034] demonstrate Applicants are able to recite compounds they mean/explain are orthorhombic, and that have specific space groups, but have chosen not to include, in [0027]-[0034], any of the materials in the now pending claims as being orthorhombic, let alone orthorhombic and belonging to Pbc2.sub.1. 
Paragraph [0035] describes space groups other than described earlier, that "some embodiments, [of] the FE crystalline material 140 may comprise," but does not include space group Pbc2.sub.1 and does not mention any specific material, let alone the material specified in the now pending claims and that they are orthorhombic, Pbc2.sub.1.
It is especially noteworthy that [0036] describes that "[i]n some embodiments, the FE crystalline material 140 may be at least substantially free of zirconium and hafnium." 
It is especially noteworthy that as filed claim 24 of application 14/282520 (an original method claim in the parent application to this application) expressly recites a method claim including "forming a ferroelectric crystalline material … having a polar and chiral crystal structure without inversion symmetry through an inversion center, the ferroelectric crystalline material not consisting essentially of an oxide of at least one of hafnium (Hf) and zirconium (Zr)[,] the ferroelectric crystalline material to have an orthorhombic crystal structure and a space group selected from the group consisting of Pca2.sub.1, Pbc2.sub.1, Pmc2.sub.1, Pmn2.sub.1, and Pna2.sub.1," which expressly does NOT include the materials of pending claims as amongst the materials having space group Pbc2.sub.1.
Accordingly, the paragraphs of the PGPub corresponding to this application up to [0036] (and the as filed claim 24 of the parent of this application) specifically demonstrate Applicants are able to recite compounds they mean/explain/know are orthorhombic, and that have specific space groups, but do not, on its face, include in the as filed description any of the materials in the now pending claims as being orthorhombic, let alone them being orthorhombic and belonging to space group Pbc2.sub.1. Indeed, [0017] of this application and claim 24 of the as filed parent application, expressly recite that "wherein the ferroelectric (FE) crystalline material[, which ' may be doped, mechanically strained, or both to prevent formation of inversion symmetry through an inversion center'] does not consist essentially of an oxide of at least one of hafnium (Hf) and zirconium (Zr). The ferroelectric crystalline material may be doped, mechanically strained, or both to prevent formation of inversion symmetry through an inversion center," and [0017] explicitly explains the opposite of what the 9/13 Response is contending. 
Paragraph [0037] describes that "[i]n some embodiments, the FE crystalline material 140 may be doped, mechanically strained, or both to prevent formation of inversion symmetry through an inversion center," and is irrelevant to the 112(a) issue at hand because it fails to recite the crystalline material 140. 
Paragraph [0038] describes that "[i]n some embodiments, the FE crystalline material 140 may further comprise a ternary or quaternary oxide material," and is irrelevant to the 112(a) issue at hand because it fails to recite any of the materials recited in the pending claims.
Paragraph [0039] describes what "[i]n some embodiments, the FE crystalline material 140 may include [as] dopant," and is irrelevant to the 112(a) issue at hand because it fails to recite any of the materials recited in the pending claims.
Paragraph [0040] describes how the "[d]opants … may be utilized," and is irrelevant to the 112(a) issue at hand because it fails to recite any of the materials recited in the pending claims.
Paragraph [0041] describes that "[i]n some embodiments, the FE crystalline material 140 may comprise a high-k dielectric material doped with at least one metal selected from the group consisting of gadolinium (Gd), lanthanum (La), vanadium (V), phosphorus (P), potassium (K), scandium (Sc), rubidium (Rb), selenium (Se), tin (Sn), magnesium (Mg), calcium (Ca), barium (Ba), and indium (In)[, and that t]he high-k dielectric material comprises hafnium oxide (HfO.sub.x), zirconium oxide (ZrO.sub.x), titanium oxide (TiO.sub.x), hafnium titanium oxide (HfZrO.sub.x), hafnium titanium oxide (HfTiO.sub.x), or hafnium silicon oxide (HfSiO.sub.x)[, wherein t]he FE crystalline material 140 may comprise the at least one metal in an amount between about 0.5% and about 30% by weight," which is irrelevant to the 112(a) issue at hand because the paragraph fails to recite anything about the materials being orthorhombic, let alone being orthorhombic, space group Pbc2.sub.1. 
Similarly for paragraphs [0042]-[0068], the descriptions are irrelevant for the 112(a) issue of the claims at hand because they fail to include the 140 material, or the that the structure is "orthorhombic," let alone the materials recited in the claims being orthorhombic, space group Pbc2.sub.1.
Paragraph [0069] describes that "the present disclosure describes a method of forming a semiconductor structure," and goes on to describe materials recited in the pending claims and dopants, some of which are recited in the pending claims, but is irrelevant to the 112(a) issue at hand because the paragraph fails to recite anything about the materials being orthorhombic, let alone being orthorhombic, space group Pbc2.sub.1.
Paragraph [0070] describes that "[i]n some embodiments, the FE crystalline material 140 may be annealed and crystallized into a stable ferroelectric crystalline phase, without requiring the capping effect to stabilize such ferroelectric crystalline phase[, and that b]y way of a non-limiting example, such stable ferroelectric crystalline phase may be orthorhombic Pbc2.sub.1 phase." Underlined by Examiner for emphasis. 
Paragraph [0070] states that the "orthorhombic Pbc2.sub.1 phase" is with respect to "some embodiments," without mentioning any of the materials, let alone the materials enumerated in the pending claims herein. And this begs the question: "Which embodiments; which materials?" 
Paragraph [0070] mentioning AAPA Boescke-I would not help in resolving the 112(a) issue at hand because [0070] of this application discusses AAPA Boescke-I with respect to "the crystallization of FE crystalline material 140 … not [being] necessarily performed in the presence of mechanical confinement (capping)," NOT with respect to the materials [0070] discussing being the same as in AAPA Boscke-I. 
Accordingly, the invention recited in claims 7, 8, 23-25, 28, 30, 34-36, and 39 are not actually described in the as filed parent application or the pending application. 
As to inherent description, the 9/13 Response's contention on page 12, that "Applicant submits that the materials recited in claims 7 and 8 may exhibit an orthorhombic Pbc21 phase," is noted and considered but found unpersuasive because contending language indicating a possibility proves neither inherent disclosure/description nor in fact disclosure/description--it is noteworthy that the 9/13 Response uses the possible language of "may exhibit ...," not the inherent language of "must exhibit …," in addressing what materials of claims 7 and 8 exhibit.
According to patent law precedents (see, e.g., ICU, cited above), therefore, the as filed description of the invention in this application fails to provide written description support for "a high-k dielectric material selected from the group consisting of hafnium oxide (HfOx), zirconium oxide (ZrOx), hafnium zirconium oxide (HfZrOx), and hafnium silicon oxide (HfSiOx), the high-k dielectric material over the base semiconductor material and between the source and the drain, the high-k dielectric material having a thickness in a range extending from about 1 nm to about 100 nm; and at least one dopant selected from the group consisting of niobium (Nb) and tantalum (Ta), within the high-k dielectric material in an amount between about 0.2 weight percent and about 10 weight 2Serial No. 16/284,946percent, wherein the at least one dopant causes the high-k dielectric material to comprise grains having a polar and chiral crystal structure, without inversion symmetry through an inversion center, that is ferroelectric orthorhombic Pbc21 space group" as the pending claims recite. And so amending the claims, therefore, violates the written description requirement under 35 U.S.C. § 112(a). 
Correction is required. 
An amended (or new) claim MUST have WRITTEN DESCRIPTION SUPPORT in the AS FILED disclosure of the embodiment of the claimed invention. See 35 U.S.C. §112(a) stating: "The specification shall contain a written description of the invention." An amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER. See 35 U.S.C. § 132(a), second sentence, stating: "No amendment shall introduce new matter into the disclosure of the invention." 
Objection to Labeling this Application a "Continuation" OR "Divisional" - New Matter with Respect to Parent(s) 
07.	This application is a Continuation-In-Part ("CIP") of 14/282520 ("parent") because the pending claims lack written description support in the parent application. This application therefore does not have the benefit of the filing date of the parent application. 
Specifically, the as filed description of this application AND its parent fail to provide written description support for "a high-k dielectric material selected from the group consisting of hafnium oxide (HfOx), zirconium oxide (ZrOx), hafnium zirconium oxide (HfZrOx), and hafnium silicon oxide (HfSiOx), the high-k dielectric material over the base semiconductor material and between the source and the drain, the high-k dielectric material having a thickness in a range extending from about 1 nm to about 100 nm; and at least one dopant selected from the group consisting of niobium (Nb) and tantalum (Ta), within the high-k dielectric material in an amount between about 0.2 weight percent and about 10 weight2Serial No. 16/284,946 percent, wherein the at least one dopant causes the high-k dielectric material to comprise grains having a polar and chiral crystal structure, without inversion symmetry through an inversion center, that is ferroelectric orthorhombic Pbc21 space group" as the pending claims recite. 
This application therefore is a CIP of the parent. 
Accordingly, in response to this Office Action, Applicants must:
(A)	"[provide] a new oath or declaration under 35 U.S.C. 115; and
(B)	"[redesignate this] application … as a continuation-in-part." See M.P.E.P. § 602.05.
Relevant Sections of 35 U.S.C. §§ 102 & 103 Under the AIA  Provisions
08.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
09.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims -- Obviousness 
10.	Claims 7, 8, 23-25, 28, 30, 35-36, and 39 are rejected under 35 U.S.C. §103 as unpatentable over Pre-Grant Publication [hereinafter "PGPub"] US 2015/0340372 of a U.S. patent application [hereinafter "US-Pat-App"] for inventors Pandey et al. [hereinafter "Pandey-I "], and further in view of: PGPub US 2016/0005961 of a US-Pat-App for inventor Ino [hereinafter "Ino"]; PGPub US 2009/0099368 of US-Pat-App for inventors Kotrel et al. [hereinafter "Kotrel"]; "Preparation and Properties of Niobia- and Tantala-doped Orthorhombic Zirconia," by Pissenberger and Gritzner, J. of Materials Science Letters 14 (1995) pp. 1580-1582 [hereinafter "Pissenberger"]; and "V205, Nb205 and Ta205 Doped Zirconia Ceramics," by Gritzner & Puchner, Journal of the European Ceramic Society, Vol-13, Issue-5 (1994), pp 387-394 [hereinafter Gritzner]. The following prior art references are provided as evidence: Boscke, PhD Dissertation [hereinafter "Boescke-II," since the author is the same as Boescke-I], (2010/2011), pp. 107; Merriam-Webster OnLine definition of "Chiral;" and "Ferroelectricity in Hafnium Oxide Thin Films," by Boscke et al., Applied Phys. Lett. 99, 102903 (2011; hereinafter "Boescke-III," since the author is the same as Boescke-I]).
A Response overcoming the rejection of the claims under 35 U.S.C. § 112(a), supra, obviates this rejection of the claims over Pandey-I. 
Because now pending, amended claims lack written description support in Pandey-I, the pending claims have effective priority date only as of the date they were introduced, which is 9/13/2022 (see, for example, M.P.E.P. § 2152.01 (B)), which is more than a year after the date Pandey-I was published in a manner publicly available. 
Pandey-I, therefore, is 35 U.S.C. § 102 (a)(1) prior art against now pending, amended claims--and Pandey-I is NOT subject to any exception under 35 U.S.C. §102. See, for example, Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012)(patent issuing from parent application was relied upon as prior art against the claims in CIPs that did not find support in the parent application). 
Pandey-I describes all of the features of the pending claims, including the doped materials comprising Mg or Nb (niobium) doped ZrOx. 
Pandey-I however fails to disclose "a high-k dielectric material selected from the group consisting of hafnium oxide (HfOx), zirconium oxide (ZrOx), hafnium zirconium oxide (HfZrOx), and hafnium silicon oxide (HfSiOx), the high-k dielectric material over the base semiconductor material and between the source and the drain, the high-k dielectric material having a thickness in a range extending from about 1 nm to about 100 nm; and at least one dopant selected from the group consisting of niobium (Nb) and tantalum (Ta), within the high-k dielectric material in an amount between about 0.2 weight percent and about 10 weight2Serial No. 16/284,946 percent, wherein the at least one dopant causes the high-k dielectric material to comprise grains having a polar and chiral crystal structure, without inversion symmetry through an inversion center, that is ferroelectric orthorhombic Pbc21 space group."
The prior art, however, well recognizes that the further additives Mg and Nb are equivalent dopants in Hf-Oxide and Zr-Oxide systems, causing them to form grains having Pbc21 crystalline structure, which the art well knows is orthorhombic and ferromagnetic and non-centro-symmetric, and wherein the art also recognizes that Nb and Ta have desirable characteristics for use in Fe-FETs. 
Patent law precedents recognize that "[i]t [would be] … obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held obvious). See M.P.E.P. § 2144.06I. 
Patent law precedents also recognize that it would be obvious to substitute a first composition or feature for a second composition or feature, which is art recognized equivalent doing the same thing as the first, even though the changes of the kind may produce better results. See, for example, In re Williams, 36 F.2d 436, 438 (CCPA 1929) (noting that "a mere carrying forward of [a prior] concept[] involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original [concept], by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions"). See M.P.E.P. § 2144.06II.
Ino teaches using Hf-Oxide (alone or alternatively with Zr-Oxide and/or Si-Oxide) containing Nb in systems comprising the material being a gate insulator in an Fe-FET, and wherein the material comprises grains that are orthorhombic, Pbc21 Space Group. See, for example, the Abstract and the embodiment of FIG. 14, and [0056]-[0057]. Ino teaches that Nb and Mg are equivalents for this purpose. See, for example, the Abstract.
Kotrel teaches that orthorhombic ZrOx, doped with niobium or tantalum, or both, is atmospheric pressure stable. See, for example, [0049]. And Pissenberger teaches that doping ZrO2 with niobia (Nb2O5, for example) or tantala stabilizes the high pressure orthorhombic phase at ambient conditions and yields corrosion resistant material. See, for example, the Abstract and the first paragraph in the left column of page 1580.
And Gritzner expressly teaches that Nb and Ta doped Zirconia form orthorhombic crystalline material. For example, Table 4 expressly teaches that 46% (87%, 100%) of the material is in orthorhombic phase at 7% (10% and 12%; respectively) molar Nb2O5 doping. And Table 5 expressly teaches that 50% (68%, 91%, and 100%) of the material is in orthorhombic phase at 5% (7%, 10%, and 12%, respectively) molar Nb2O5 doping. Gritzner expressly notes (see, e.g., the Abstract) that "[p]owders calcined at 1400°C with more than 12 mol. % Nb2O5 and Ta2O5, respectively[,] were found to be orthorhombic[, and p]owders with lower contents of Nb2O5 and Ta2O5, consisted of mixtures of the monoclinic and the orthorhombic phase." Gritzner notes that "high temperature [non-orthorhombic] phases [of Zirconia] can either be stabilized or maintained in metastable form at room temperature by doping with various oxides[, and that b]oth fully and partially stabilized Zirconias are of considerable technical interest." See, for example, the beginning sentences of "1. Introduction," left column of page 388. Continuing, Gritzner notes that:
"[b]esides these [non-orthorhombic] phases an orthorhombic or possibly two orthorhombic phases (connutite and distorted fluorite structure) have been observed under high pressures and temperatures … or as a metastable phase upon quenching. The existence of an orthorhombic phase has also been found in transmission electron microscopy studies in thin foils of yttria … or magnesia doped zirconia … as well as during stress-induced transformations of partially stabilized zirconia. Neutron diffraction and thermodilatometry studies on magnesia partially stabilized zirconia confirmed that most of the tetragonal zirconia transformed to the orthorhombic phase when cooled … [, and that Ta2O5 were also] found to have orthorhombic symmetry.
Ino, Kotrel, Pissenberger, and Gritzner taken individually or together, show that Mg and Nb are prior art recognized equivalents for use as dopants in Zr, or Hf, Oxide materials, resulting in ferro-electric grains that are orthorhombic, non-centro-symmetric, and having Pbc21 Space Group structure. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.06II), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the device Pandey-I describes by substituting Nb dopants for the Mg dopants, so the material (Zr, or Hf, oxide) includes ferroelectric grains having orthorhombic, space Group Pbc21 structure because Ino, Kotrel, Pissenberger, and Gritzner, taken individually or together teach Mg and Nb are recognized equivalents for use as dopants in Fe-FETs and because Nb and Ta doped Zr-Oxide materials (grains) are stable under high pressure and at ambient conditions and are corrosion resistant, as explained by Kotrel, Pissenberger, and Gritzner. 
With respect to claims 25 and 35, absent more, neither the detailed description nor the claims require the scope wherein grains having the form Zr/Hf-Oxide:Nb and Zr/Hf-Oxide:Ta, when both together, must each have the orthorhombic, Pbc21 space group structure. Scope of independent claims 7 and 8 only require the at least one dopant to have the recited structure; claims 25 and 35 only recite "the at least one dopant consists of [Nb] and [Ta]," and thus can have any form for the grain structure, as long as the at least one dopant forms grains that have the structure recited in claims 7 and 8. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.06I), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the device Pandey-I (as modified further in view Ino, Kotrel, Pissenberger, and Gritzner) by adding Ta dopants to the Nb main dopant (wherein Nb main dopant had replaced the Mg dopants in Pandey-I), so the material (Zr, or Hf, oxide) includes ferroelectric grains having orthorhombic, space Group Pbc21 structure because Kotrel, Pissenberger, and Gritzner, taken individually or together teach Nb and Ta are recognized equivalents for use as dopants in Zr(or Hf)– Oxide Fe-FETs and because Nb and Ta doped Zr-Oxide materials (grains) are stable under high pressure and at ambient conditions and are corrosion resistant, as explained by Kotrel, Pissenberger, and Gritzner.
Prior Art Rejections of the Claims -- Obviousness
11.	Claims 7, 8, 23-25, 28, 30, 34, 35, and 39 are rejected under 35 U.S.C. §103 as unpatentable over PGPub US 2009/0261395 of a U.S. patent application [hereinafter "US-Pat-App"] for inventor Boescke [hereinafter "Boescke-I"], further in view of: PGPub US 2016/0005961 of a US-Pat-App for inventor Ino [hereinafter "Ino"]; PGPub US 2009/0099368 of US-Pat-App for inventors Kotrel et al. [hereinafter "Kotrel"]; "Preparation and Properties of Niobia- and Tantala-doped Orthorhombic Zirconia," by Pissenberger and Gritzner, J. of Materials Science Letters 14 (1995) pp. 1580-1582 [hereinafter "Pissenberger"]; and "V205, Nb205 and Ta205 Doped Zirconia Ceramics," by Gritzner & Puchner, Journal of the European Ceramic Society, Vol-13, Issue-5 (1994), pp 387-394 [hereinafter "Gritzner"]. The following prior art references are provided as evidence: Boscke, PhD Dissertation [hereinafter "Boescke-II," since the author is the same as Boescke-I], (2010/2011), pp. 107; Merriam-Webster OnLine definition of "Chiral;" and "Ferroelectricity in Hafnium Oxide Thin Films," by Boscke et al., Applied Phys. Lett. 99, 102903 (2011; hereinafter "Boescke-III," since the author is the same as Boescke-I])
As to interpreting scope of the claims, absent more, the claims include a scope wherein only the recited grains need be/have a polar and chiral crystal structure, without inversion symmetry through an inversion center, [wherein the structure of the grains] is ferroelectric orthorhombic Pbc21 space group, and [wherein the structure of the grains] is polarizable by an electric field generated by the at least one electrode in an electrically charged state.
Absent more, "comprising grains having a polar and chiral crystal structure, without inversion symmetry through an inversion center, that is ferroelectric orthorhombic Pbc21 space group" is noted and determined to have a scope limited only by the "compris[ed] grains [being ferroelectric, orthorhombic and] having … Pbc21 space group [structure]," because: (1) chiral means not super-imposable on its mirror image, which means lacking mirror symmetry (see, e.g., Merriam-Webster OnLine definition of Chiral), and lacking mirror symmetry includes space groups that are non-centrosymmetric because being non-centrosymmetric means not having a center that is center of symmetry and therefore also not being mirror symmetric at a mirror passing through any center; and (2) Space Group Pbc21 is non-centrosymmetric (see, e.g., Boescke-II, first page of section 8.4, which is page 107 of Boescke-II, the published PhD dissertation).
Absent more, the claims have a scope not excluding using a "covering layer," as for example, a gate electrode 160/260/460/560 (see, for example, the FIGs. 1, 2, 4, and 5, respectively), and therefore it would not distinguish over any prior art having impurities, as recited, and also having a covering layer as disclosed in Boescke-I, wherein Boescke-I explicitly describes (see, e.g., [0032] and [0033] and [0037]) that the "Covering layer … may be a conductive layer forming at least part of [the] metal gate" (see, e.g., [0037]), wherein "[o]ver the covering layer, a conductive layer may be formed[, t]he conductive layer … compris[ing] a material chosen from the group consisting of: TiN, TaN, TaCN, WCN, Ru, Re, RuO, Pt, Ir, IrO, Ti, TiAlN, TaAlN, W, WN, C, Si, Ge, SiGe and NbCN" (see, e.g., [0032]), wherein "[t]he covering layer may also be formed of a conductive material. For example, the conductive material may be chosen from the group consisting of: TiN, TaN, TaCN, WCN, Ru, Re, RuO, Pt, Ir, IrO, Ti, TiAlN, TaAlN, W, WN, C, Si, Ge, SiGe and NbCN. The covering layer may thus form at least part of a metal gate of a 1T FeRAM." See, e.g., [0033].
This Application, in a manner similar to Boescke-I, expressly teaches that:
[0053] The gate electrode material 160 may be formed over the FE crystalline material 140 to provide the semiconductor structure 100. The gate electrode material 160 may be formed over the FE crystalline material 140 by any conventional techniques. Non-limiting examples of such conventional techniques may include, but not limited to, atomic layer deposition (ALD), plasma enhanced atomic layer deposition (PE-ALD), atomic vapor deposition (AVD), ultraviolet assisted atomic layer deposition (UV-ALD), chemical vapor deposition (CVD), plasma enhanced chemical vapor deposition (PECVD), or physical vapor deposition (PVD).
[0054] Any conventional gate electrode material may be used for the gate electrode material 160. Such materials may comprise an elemental metal, an alloy of two or more elemental metals, a conductive metal compound, a conductively-doped semiconductor material, or mixtures thereof. Non-limiting examples may include, but not limited to, TiN, TiCN, TiAlN, TiAlCN, Ti—W, Ru—TiN, or RuCN.
(underlined herein for emphasis). And, in fact, pending claims 7 and 8 recite an electrode, and claim 8 expressly recites the one electrode being adjacent the FE material. 
As to rejecting the claims over the prior art, with respect to claims 7, 21, and 24, Boescke-I (the PGPub of Applicants' Admitted Prior Art [hereinafter "AAPA"] U.S. Pat. No. 8,304,823 to Boescke) expressly teaches a ferroelectric semiconductor memory device (and therefore the forming of a ferroelectric semiconductor structure) including memory cells (see, e.g., [0021]) and FIG. 9), each of the memory cells, comprising: a source (302a; FIG. 3); a drain (302b); a base semiconductor material (303) between the source and the drain; at least one electrode (308; [0020] describing the covering layer as metal electrode; see, also [0033]); a ferroelectric crystalline material (307; see, e.g., [0036]-[0039] noting that 207 and 307 are ferroelectric crystalline oxide layer) having an orthorhombic crystalline structure (see, e.g., [0022] describing: "The crystallized oxide layer [to] be, at least partly, in an orthorhombic crystalline state;" underlined herein for emphasis) over the base semiconductor material 303 and between the source 302a and the drain 302b and polarizable by an electric field generated by the at least one electrode 308 in an electrically charged state, the ferroelectric crystalline material comprising a high-k dielectric material Zr-oxide (see, e.g., the Abstract), and the ferroelectric crystalline material having a thickness in a range extending from about 1 nm to about 100 nm (see, e.g., [0021]).
Boescke-I expressly describes: (1) doping layer 207/307 with "further additives" that support "crystallization [of the amorphous layer] into a state having ferroelectric properties"; (2) "the further additives [as] may be chosen from the group of: Si, Al, Ge, Mg, Ca, Sr, Ba, Ti and rare earth elements"; (3) the concentration of the "further additives" to "be set within a range of 0.5% to 20%[, and as another example,] the concentration of the further additives may be set within a range of 1% to 4%"; (4) "[that, i]n general, the amount of the further additives may depend on the thickness of the amorphous layer"; and (5) "[that w]hen increasing the thickness of the amorphous layer, the concentration of the further additives may also have to be increased to achieve a desired crystallization having ferroelectric properties." See [0030]. 
Boescke-I also describes (see, e.g., [0032]-[0034] the covering layer and the electrode 308 as comprising Nb or Ta and teaches the covering layer including niobium based compound, which therefore results in some Nb or Ta (at least while the covering layer/electrode material/compound is being formed/deposited) diffusing into the dielectric layer 307 as impurity/dopant. 
Although Boescke-I describes the further additives as comprising "Si, Al, Ge, Mg, Ca, Sr, Ba, Ti and rare earth elements," which list overlaps (at least with respect to Mg) with that this application expressly describes (but now does not claim; see, e.g., [0039] of this application describing the dopants as "at least one dopant selected from the group consisting of yttrium (Y), lanthanum (La), gadolinium (Gd), niobium (Nb), tantalum (Ta), vanadium (V), phosphorus (P), potassium (K), scandium (Sc), rubidium (Rb), selenium (Se), tin (Sn), magnesium (Mg), calcium (Ca), barium (Ba), and indium (In)," and see as filed claim 7) as appropriate dopants, Boescke-I appears silent on the list of further additives including Nb or Ta, in the concentration range now recited in claims 7 and 8.
The prior art, however, well recognizes that the further additives Mg and Nb are equivalent dopants in Hf-Oxide and Zr-Oxide systems, causing them to form grains having Pbc21 crystalline structure, which the art well knows is orthorhombic and ferromagnetic and non-centro-symmetric, and wherein the art also recognizes that Nb and Ta have desirable characteristics for use in Fe-FETs. 
Patent law precedents recognize that "[i]t [would be] … obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held obvious). See M.P.E.P. § 2144.06I. 
Patent law precedents also recognize that it would be obvious to substitute a first composition or feature for a second composition or feature, which is art recognized equivalent doing the same thing as the first, even though the changes of the kind may produce better results. See, for example, In re Williams, 36 F.2d 436, 438 (CCPA 1929) (noting that "a mere carrying forward of [a prior] concept[] involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original [concept], by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions"). See M.P.E.P. § 2144.06II.
Ino teaches using Hf-Oxide (alone or alternatively with Zr-Oxide and/or Si-Oxide) containing Nb in systems comprising the material being a gate insulator in an Fe-FET, and wherein the material comprises grains that are orthorhombic, Pbc21 Space Group. See, for example, the Abstract and the embodiment of FIG. 14, and [0056]-[0057]. Ino teaches that Nb and Mg are equivalents for this purpose. See, for example, the Abstract.
Kotrel teaches that orthorhombic ZrOx, doped with niobium or tantalum, or both, is atmospheric pressure stable. See, for example, [0049]. And Pissenberger teaches that doping ZrO2 with niobia (Nb2O5, for example) or tantala stabilizes the high pressure orthorhombic phase at ambient conditions and yields corrosion resistant material. See, for example, the Abstract and the first paragraph in the left column of page 1580.
And Gritzner expressly teaches that Nb and Ta doped Zirconia form orthorhombic crystalline material. For example, Table 4 expressly teaches that 46% (87%, 100%) of the material is in orthorhombic phase at 7% (10% and 12%; respectively) molar Nb2O5 doping. And Table 5 expressly teaches that 50% (68%, 91%, and 100%) of the material is in orthorhombic phase at 5% (7%, 10%, and 12%, respectively) molar Nb2O5 doping. Gritzner expressly notes (see, e.g., the Abstract) that "[p]owders calcined at 1400°C with more than 12 mol. % Nb2O5 and Ta2O5, respectively[,] were found to be orthorhombic[, and p]owders with lower contents of Nb2O5 and Ta2O5, consisted of mixtures of the monoclinic and the orthorhombic phase." Gritzner notes that "high temperature [non-orthorhombic] phases [of Zirconia] can either be stabilized or maintained in metastable form at room temperature by doping with various oxides[, and that b]oth fully and partially stabilized Zirconias are of considerable technical interest." See, for example, the beginning sentences of "1. Introduction," left column of page 388. Continuing, Gritzner notes that:
"[b]esides these [non-orthorhombic] phases an orthorhombic or possibly two orthorhombic phases (connutite and distorted fluorite structure) have been observed under high pressures and temperatures … or as a metastable phase upon quenching. The existence of an orthorhombic phase has also been found in transmission electron microscopy studies in thin foils of yttria … or magnesia doped zirconia … as well as during stress-induced transformations of partially stabilized zirconia. Neutron diffraction and thermodilatometry studies on magnesia partially stabilized zirconia confirmed that most of the tetragonal zirconia transformed to the orthorhombic phase when cooled … [, and that Ta2O5 were also] found to have orthorhombic symmetry.
The teaching of Ino, Kotrel, Pissenberger, and Gritzner show that Mg and Nb are prior art recognized equivalents for use as dopants in Zr, or Hf, Oxide materials, resulting in ferro-electric grains that are orthorhombic, non-centro-symmetric, and having Pbc21 Space Group structure. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.06II), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the device Boescke-I describes by substituting Nb dopants for the Mg dopants, so the material (Zr, or Hf, oxide) includes ferroelectric grains having orthorhombic, space Group Pbc21 structure because Ino, Kotrel, Pissenberger, and Gritzner, taken individually or together teach Mg and Nb are recognized equivalents for use as dopants in Fe-FETs and because Nb and Ta doped Zr-Oxide materials (grains) are stable under high pressure and at ambient conditions and are corrosion resistant, as explained by Kotrel, Pissenberger, and Gritzner. 
It is noted that Boescke-I teaches (see, e.g., [0029]-[0030]) using dopant concentrations overlapping that recited in claim 7, and none of Ino, Kotrel, Pissenberger, and Gritzner teach against using concentration ranges that Boescke-I describes to obtain grains of orthorhombic, Pbc21 Space Group Structured Zn (or Hf)-Oxide: Nb.
With respect to claim 25, Boescke-I describes covering/electrode layer 308 comprising material including Ta (see, e.g., [0032]-[0034]) and the covering/electrode layer 308 being formed (contacting) the ferroelectric layer 307, which, therefore results in some/minimal Ta diffusing into (and thus doping) the FE layer 307 as the covering/electrode layer 308 is being formed, which therefore results in the FE layer 307 in Boescke-I having Nb (by the substituting of Mg by Nb, In view of the teachings of Ino, Kotrel, Pissenberger, and Gritzner) and Ta (by diffusion from the covering/electrode layer 308 in Boescke-I, when Ta is used as a constituent of the covering/electrode layer 308 in Boescke-I). 
With respect to claim 28, Boescke-I describes the ferroelectric material 307 having a thickness in a range extending from about 2 nm to about 20 nm (see, e.g., [0021] teaching the thickness of 307 being 4 to 15 nm). 
With respect to claim 30, Boescke-I describes the ferroelectric layer 307 directly contacting the base material 303 (see, e.g., FIG. 3).
With respect to claim 39, it is a product by process claim and absent more, the resulting product would fail to distinguish over the Zr-oxide layer 307 Boescke-I describes.
With respect to claim 8, it is an independent method/process claim that recites generic process steps of forming the structural features, as arranged, in product claim 7. Boescke-I, further in view of Ino, Kotrel, Pissenberger, and Gritzner, which render obvious the structural features, as arranged, in product claim 7, therefore, renders obvious claim 8 because Boescke-I, Ino, Kotrel, Pissenberger, and Gritzner, are evidence that they themselves perform the generic steps of forming the structural features, as arranged, in method/process claim 8. 
With respect to claim 34, it is a method/process claim that recites generic process steps of forming the structural features, as arranged, in product claims 23 and 24. Boescke-I, further in view of Ino, Kotrel, Pissenberger, and Gritzner, which render obvious the structural features, as arranged, in product claims 23-24, therefore, renders obvious claim 34 because Boescke-I, Ino, Kotrel, Pissenberger, and Gritzner, are evidence that they themselves perform the generic steps of forming the structural features, as arranged, in method/process claim 34.
With respect to claim 35, it is a method/process claim that recites generic process steps of forming the structural features, as arranged, in product claim 25. Boescke-I, further in view of Ino, Kotrel, Pissenberger, and Gritzner, which render obvious the structural features, as arranged, in product claim 25, therefore, renders obvious claim 35 because Boescke-I, Ino, Kotrel, Pissenberger, and Gritzner, are evidence that they themselves perform the generic steps of forming the structural features, as arranged, in method/process claim 35.
12.	Claims 36 and 39 are rejected under 35 U.S.C. § 103 as being unpatentable over Boescke, in view of Ino, Kotrel, Pissenberger, and Gritzner, as applied to claims 7 and 8, supra, respectively, and further in view of PGPub US 2006/0051978 to "Li."
For the sake of argument only, and in the interest of compact prosecution, if Boescke (alone or as modified in view of Ino, Kotrel, Pissenberger, and Gritzner) is deemed to fail to describe using ZrCl.sub.4 as the precursor for forming the ZrO, then the art well recognizes that ZrCl.sub.4 is a suitable precursor for forming ZrO. See, for example, Li, [0025].
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified Boescke (alone, or as modified in view of the teachings of Kotrel or Pissenberger) by using the prior art disclosed suitable precursor ZrCl.sub.4 to form the ZrO, as taught suitable by Li. 
Response to Arguments
13.	The arguments in the 9/13/2022 Response have been fully considered. The arguments, however, are moot in view of the new rejections, explained above, showing the claims to be unpatentable.
Accordingly, rejecting the claims as being unpatentable is proper and maintained. 
Additional Prior Art of Record
14.	Forbes-4638 teaches Fe-FETs wherein the "properties of the weak ferroelectric materials can be modified by changing the amount of impurity doping. See, e.g., [0030]. Yoon-7158 teaches Fe-FETs wherein a gate insulating layer's "composition … may be controlled within the appropriate ratio for optimizing the leakage current characteristic and ferroelectricity of the … gate insulating layer. See, e.g., [0061].
Forbes-7771 teaches "a high dielectric constant gate insulator [is one] having a dielectric constant greater than 3.9." See, e.g., claim 14. AND Takahashi-2829 teaches that "high dielectric gate insulator is also referred to as a high-k gate insulator and means an insulator whose dielectric constant k is greater than that of a silicon oxide film. Using the high dielectric gate insulating film, the thickness of a gate insulating film can be increased with the dielectric constant which is equal to or greater than the silicon oxide film, thereby suppressing quantum tunneling effect. For example, an oxide film of hafnium (Hf) or zirconium (Zr) is known as the high dielectric gate insulator." See, e.g., [0006].
Boescke-7737 teaches Fe-FETs using Zr (or Hf)-Oxide gate dielectric with dopants. See, e.g., [0034].
Closing Matters
15.	A previous Action restricts between Species. Accordingly, any filing (after the electing Response) will be incomplete and, therefore, Informal/Non-Responsive, if it fails to address whether a new claim it adds reads on the elected Species. See M.P.E.P. § 809.02(a) and 37 CFR 1.143.
16.	Absent expressly stating otherwise, this Office Action does NOT address patentability merits of withdrawn, not rejoined claims.
17.	If canceling a claim by an Applicant Response, or an Office Action, makes at least one named inventor not be an inventor of at least one claim remaining in this application, then Applicants must amend this application's 37 CFR 1.41 Inventorship by a 37 CFR 1.48 request, including the 37 CFR 1.17(i) fee.
CONCLUSION
18.	Applicants' Applicant's amendment necessitated the rejections with new ground(s) in this Office Action. Accordingly, THIS OFFICE ACTION IS FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from this Office Action's Mailing Date. Extension of this time period may be granted under 37 CFR 1.136(a). For a first reply within TWO MONTHS of the Mailing Date, the shortened statutory period is the longer of THREE MONTHS or the Advisory Action's Mailing Date, and any extension fee will be calculated from the later date. The maximum period for reply, however, is SIX MONTHS from the Final Office Action's Mailing Date.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600, US EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814